Title: To Thomas Jefferson from Charles Biddle, James Gamble, and John Douglass, 25 May 1804
From: Biddle, Charles,Gamble, James,Douglass, John
To: Jefferson, Thomas


          
            Sir
            Philada. May 25. 1804
          
          We are urged by our feelings, to address you on a Subject, which is to us most interesting and important
          we had each a son on board the late United States’ Frigate Philadelphia, at the time of her capture by the Tripolitans, and by the latest intelligence received from them, we have too much reason to feel an extreme solicitude and apprehension for their personal safety—under these Impressions we are induced to request your Excellency to give such information of the intentions of Government, in regard to the mode of procuring the liberation of this unfortunate crew as it may be thought proper to communicate.
          We confidently believe, that the measures pursued by the Government, whatever they may be, are such as will conduce most to the general good, and that at all events it is not for us to question or interfere with the arrangements which they may make—But as our view is neither to interfere with the designs of Government nor to ask any information which the Government may think proper to keep secret, we trust we shall be indulged with the information we desire and that your Excellency will not think it improper on this Occasion to Comply with a request dictated by the strongest feelings of paternal Concern. which, if not gratified, will at least we hope be an apology for the present application
          
          With the highest respect. we are your Excellencys. Most Obedt. Servts.
          
             Cha Biddle
            James Gamble
            John Douglass
          
          
            P.S. By letters from Tripoli we are informed that on the appearance of our armd Vessells off there all the Americans except those with Capt. Bainbridge were Obliged to serve in their Batteries
          
        